Title: To Alexander Hamilton from Christopher Gore, 20 September 1789
From: Gore, Christopher
To: Hamilton, Alexander



Boston, Septr 20. 1789.
Alexander Hamilton Esqr
Sir

Be pleas’d to accept my sincere acknowledgments for the politeness and attention, you discover’d in rectifying the mistake made in a conversation with mr Badcock. To lie under the imputation of acting in a character different from the one I assum’d was painful—to be consider’d in this light by one whose reputation is the boast of America was the most distressing of all circumstances that coud happen to a man of any sensibility. That I was anxious you shoud recollect the real situation of this business, by a recourse to the cotemporary papers, you will not be surpriz’d—and you will readily believe, that I felt a great satisfaction, in knowing you had done this, before you replied to mr Badcock.
with great respect I am   Sir your very obed servt

C. Gore

